Bloodworth, J.
1. The motion for a new trial embraces the general grounds only. There is ample evidence to support the verdict; and when the jury has passed, upon the questions of fact, and such questions only are involved, this court will' not interfere with the finding if there is any evidence to support it.
2. The writ of error in this ease is witii&ut merit, and was evidently sued out for delay only. The prayer of the defendants in error that ten per cent, damages be awarded against the plaintiffs in error, as provided in section 6213 of the Civil Code of 1910, is granted.

Judgment affirmed, with damages.


Broyles, P. J., a/nd Harwell, J., concur.